COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Andrew Preston Shannon
Appellate case numbers:     01-21-00037-CR & 01-21-00038-CR
Trial court case numbers: 17-DCR-079922 & 18-DCR-084489
Trial court:                240th District Court of Fort Bend County
        On January 20, 2021, relator, Andrew Preston Shannon, currently incarcerated in
the Texas Department of Criminal Justice and proceeding pro se, filed a petition for writ
of mandamus with this Court, asserting that the “trial court abused its discretion by denying
relator’s requests for bond reductions [and] ankle monitor deferral fees.” On February 2,
2021, this Court dismissed relator’s mandamus petition for lack of jurisdiction, because
relator has court-appointed counsel. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim.
App. 1995) (because appellant was represented by counsel and was not entitled to hybrid
representation, pro se supplemental brief presented nothing for appellate court’s review).
       Any motion for rehearing was due on or before February 17, 2021. See TEX. R.
APP. P. 52.9. On February 22, 2021, relator filed a motion to extend time for filing a motion
for rehearing. Relator’s motion was granted, extending the deadline to file a motion for
rehearing to March 17, 2021.
       On March 29, 2021, relator filed a second motion to extend time for filing a motion
for rehearing, requesting an extension of forty-five days to file a motion for rehearing with
this Court. Relator’s motion is granted. Any motion for rehearing is due to be filed with
this Court no later than forty-five days from the date of this order. No further extensions
of time will be granted absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: __April 8, 2021____